New GPC Inc. v Kaieteur Newspaper Inc. (2015 NY Slip Op 04577)





New GPC Inc. v Kaieteur Newspaper Inc.


2015 NY Slip Op 04577


Decided on May 28, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 28, 2015

Andrias, J.P., Moskowitz, DeGrasse, Gische, Kapnick, JJ.


15274N 155301/12

[*1] New GPC Inc., Plaintiff-Appellant, —
vKaieteur Newspaper Inc., Defendant-Respondent.


Ray Beckerman, P.C., Forest Hills (Ray Beckerman of counsel), for appellant.
Law Offices of James F. Sullivan, P.C., New York (James F. Sullivan of counsel), for respondent.

Order, Supreme Court, New York County (Joan M. Kenney, J.), entered January 22, 2015, which denied plaintiff's motion for leave to file a second amended complaint, without prejudice to renew at the time of trial by conforming the pleadings to the proof presented at trial, unanimously reversed, on the law, without costs, and the motion granted.
Since defendant stipulated to the filing of plaintiff's second amended complaint, and in the absence of any opposition, either to the motion below or on this appeal, it cannot be said that the amendment is "palpably insufficient or patently devoid of merit," or that it surprised or prejudiced defendant (Goodwin v Empire City Subway Co., Ltd., 124 AD3d 559, 559 [1st Dept 2015] [internal quotation marks omitted]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 28, 2015
CLERK